In an action for a divorce and ancillary relief, the plaintiff wife appeals and the defendant husband cross-appeals from stated portions of a judgment of the Supreme Court, Nassau County (Roberto, J.), dated January 26, 1988, which, upon remittitur, inter alia, distributed the parties’ marital property.
Ordered that the judgment is affirmed insofar as appealed and cross-appealed from, without costs or disbursements.
After reviewing the complete record and the claims advanced by the parties, we find that under the circumstances, the trial court achieved an equitable distribution of the parties’ property (see, Arvantides v Arvantides, 64 NY2d 1033). Further, there is no basis for disturbing the award of counsel fees to the plaintiff. Thompson, J. P., Lawrence, Eiber and Sullivan, JJ., concur.